Parker, J.
An action was brought in the court below by the plaintiff in error against the defendant in error to recover damages on account of an injury sustained, as he alleged, through the negligence of defendant. The case came on for trial before a jury and a witness was put on the stand on behalf of the plaintiff. The trial then took the course indicated by the-blil of exceptions, as follows:
“The plaintiff to maintain- the issues on his part called as a witness-William Dietsche, who first being duly sworn testified as follows:
Direct Examination by Mr. Erumback.
Q. Where do you .reside, Mr. Dietsche? A. 525 Cherry street,. Toledo. Ohio.
Q. How long have you lived in Toledo? A. Fifteen years.
Q. What is your occunation?. A. Restaurant and boarding house.
Q. Are you acquainted with the plaintiff in this case, Edward T. Rafferty? A. Yes, sir.
Q. Go on and tell what if anything you know about his having received an injury in the morning of July 28, 1896, at the power house of the defendant company in Toledo?
Mr. Smith : I object to the evidence.
The court: What is your objection, Mr. Smith?
Mr. Smith: I desire to make a motion for the court to direct the jury to return a veid-ict m favor of the defendant on the pleadings in the case, on the ground that the pleadings do not state a cause of action against the defendant.
Thereupon the court, after argument by counsel, and being fully advised in the premises, did grant said motion over the exception of the plaintiff, and did say to the jury that under the case of Coal & Car Co. v. Norman, 49 Ohio St., 598, the pleadings in this case did not state a cause of action against the defendant, and for that reason the court did then and there direct the jury to appoint one of the members of the jury foreman, and did direct him to sign a verdict on behalf of the jury in favor of the-defendant, which was duly done, and said verdict announced in open court: to all of which action by the court the plaintiff by counsel did then and there dulv except.
*349The above and foregoing is all the evidence offered or received upon the trial of this cause.”
This is only a part of the bill of exceptions. This which I have read occurred on November 4, 1898. The record shows that within three -days a motion for a new trial was filed, setting forth the following grounds:
1. That said judgment is contrary to law.
2. That the court erred in directing the jury to return a verdict for •She defendant.
And there are other grounds, which need not be mentioned.
On December 24, i8q8, the motion for a new trial was heard and •overruled and judgment was entered upon the verdict, that “the defendant go hence without day and recover from the plaintiff its costs,” etc.
The bill of exceptions .vas signed on January 19, 1899. This was within fifty clays from the overruling of the motion for a new trial and the •entering of the judgment, but it was more than fifty days after the ruling on the triai complained of and the exceptions thereto. A motion is made to strike the bill of exceptions from the files, for the reason that it was not signed within the time provided by statute. We are of the opinion that if this was error it was error occurring upon the trial and that, therefore, on the authority of Weaver v. Railway Co., 55 Ohio ot., 491, the bill of exceptions was signed and sealed in due time, it having been signed and sealed within fifty days from the time the motion for a new trial was overruled. «c
It will be observed that this bill of exceptions does not set forth that ■the plaintiff offered or expected to prove anything by this witness; nor ■does it set forth that at the time this motion was interposed, or at any time before it was ruled upon, the plaintiff offered evidence in support of the ■averments contained in the petition. Whether that is necessary where sthe question arises, as it does here, upon a motion to direct a verdict, we Jo not decide. We suggest, however, and it is our opinion, that it would me a much safer and better practice under such circumstances, to make an •offer and to have the bill of exceptions show that an offer was made to support the allegations of the petition by proof.
The case, as stated by the plaintiff in his petition, is this: That he ^ 'as an employee of the defendant as an engineer at the power house of Nie defendant m this city: that at the time he received the injury complained of he was engaged in his work as an engineer, and having a call ■of nature he proceeded from the place where he was at work at that time *0 another part of the building, and upon returning to the place where he should work, he fell through a hole in the floor of the building to the floor below, a distance of some twenty feet, and was injured. It appears that this hole in the floor was a part of the original •construction of the building; a place left so that articles, machinery or whatever might be needed might be lifted from the lower floor to the liigher floors of the building.
What the plaintiff complains of and the negligence which he imputes to the defendant is, that on the evening in question, when he went to attend to this call of nature, this hole in the floor was not guarded so as to prevent- a person walking along by it from falling in, and that that part of the building W'as not well lighted, so that one walking along could not discover the hole in the floor, and then he avers “that he knew there «/as a hole through the floor of said building somewhere in the neighbor*350hood of where the said hole existed, by reason of having seen the hole once three weeks before he was injured, at which time plaintiff says there were three barrels placed around said hole and light was burning, so that he never gave the mattdr particular attention, and upon the night in question, the existence of said hole not being impressed upon his mind, he momentarily forgot that the same was there, and by reason of the lack of light as aforesaid, did not and could not see the same.”
Now it is contended by the defendant in error, and the court below seems to have so ruled, that this allegation precludes a recovery. This, as shown by the bill of exceptions, was ruled upon the authority of Coal & Car Co. v. Norman, supra. The syllabus of that case, which is sufficient for our purpose, reads as follows:
“In an action by a servant against his master for an injury resulting from the negligence of the latter in furnishing appliances, or in caring for the premises where the work is to be done; the plaintiff must aver want of knowledge on his part of the defects causing the injury ; or that, having such knowledge, he informed the master, and continued m his employment upon a promise, express or implied, to remedy the defects; an averment that the injury occurred without fault on his part is not sufficient.”
There is no averment in the petition in this case, to the effect that, having knowledge of this hole in the floor, as he says he had, he informed • he master and continued in his employment upon his promise, express or implied, to remedy this alleged defect: and it is urged on behalf of the defendant in error that the rule laid ck>wn in the case from which I have just read is applicable in all cases of that nature.
We have to say with respect to Coal & Car Co. v. Norman, supra, that what was said bv the court was appropriate to the facts of that case; but, as we have had occasion to say before, in Barber v. Miles, 7 Circ. Dec,. 682, we do not think that the general statement in that case, of what is ordinarily required to be alleged and proved upon the part of a servant seeking to recover for the negligence of the master in furnishing unsafe or improper machínerv or appliances, or in failing to provide a safe place for the servant to do the master’s work, was meant to apply to all cases of chat character, whatever the circumstances. Neither do we think that knowledge, however incomplete, possessed by the servant at any time before the accident, however remote, of the unsafe place or defective machine, will in all cases prevent a recovery, unless a promise by the master to amend or repair and reliance thereon by the servant, and that he did not continue in the service an unreasonable time thereafter, etc., are shown to overcome the effect of such knowledge. We are of the opinion that the law laid down in Kane v. Railway Co., 128 U. S., 91, and other cases cited in brief of counsel for plaintiff in error, to the effect fhat under certain circumstances and m certain emergencies the servant may be excused for forgetting momentarily a defect of which he had knowledge, and mav recover notwithstanding such knowledge and lapse of memory, is as applicable to Ohio as to any other state of the Union, and that there is nothing in the case of Coal Car Co. v. Norman, supra, or any other case decided by our Supreme Court, to preclude its application, or that is at variance with it. Cases can be imagined, and may readily arise, where the knowledge may be brought home in a way calculated to make but a slight impression on the mind and memory, where the matter may not touch the duties or occupation of the servant, so as to make if important for him to heed or remember, and the time may be so remote *351from the time of the accident that the impression might well fade from the memory of an ordinary man ; and if the servant should forget, under such circumstances, we are net prepared to hold that he would be without remedy. Having forgotten, is he not in the same condition of ignorance as one who never knew? Of course he must not be guilty of heedlessness and negligence in forgetting, m failing to give proper and prudent attention whereby he forgets: and it may be dangerous in many cases to permit this excuse. It is liable to abuse. It is so easy to say “I forgot,” and the statement is difficult of dis-proof; but we believe that this question of fact may safely be left to the good sense of the triers of the íáct, and that it must be left to them.
These remark's are very general, and are not intended to apply particularly to the rase at bar. So far as this case is concerned they might have beenleft unsaid,and they may be regarded as in a sense obiter dicta; but we find occasion for this expression of our view's in the sharp contention of counsel upon this point and their full and able arguments and briefs. The arguments of counsel were addressed chiefly to this question, a*nd it seems that it was upon this one point the court below based its decision.
We are not limited, however, in our inquiry, to the bill of exceptions referred to, nor bv the course of the argument, to a consideration of this point alone; we are bound to examine to see whether the petition on any ground is open to the objection that it fails to state a cause of action, and we leave the discussion of this part’cular phase of the case without passing upon the question whether, under the circumstances stated in the petition, the plaintiff might be excused for not onlv forgetting, but for going into a dark place, with which he w'as unacquainted or unfamiliar, without taking a lantern, or lamp, or light of some kind with him to light his way. That he did not have provided and at his hand proper and sufficient lights, which would have served his purpose, is not alleged. It is abhorent that the absence of a particular kind of light would not necessarily require him to go stumbling or groping along in the dark.
But, passing this question, we come to another that seems to us tc be plainly involved, easy of solution and decisive of this case. The alleged fault of the employer in failing to light up the floor and in failing to put safeguards about the hole in the floor, does not apply to anything that the plaintiff ivas required to work with, upon or about. His work was that of an engineer with certain engines, in another part of the same large building, though upon the same floor. It is not averred that there was any fault in the part of the floor where he was at work, or that it was not properly lighted, or that the machinery was in any respect defective.
In order to recover on account of the alleged defective lighting of :he part of the floor where the hole was located or on account of the failure to safeguard this hole in rhe floor, plaintiff must allege facts which show that his master owed to him the duty of doing that on account of the absence of which he complains. Therefore, he must allege facts which disclose that, in the performance of his duty, or for some reason, he was where he had a right to be, where he had some proper business or errand at the time he was injured. He alleges that “it became necessary for him to attend to a call of nature, and for that purpose he went to the :back part of said power house building.” The purpose for which he went was necessary and proper, and in going to attend to a call of nature I at a proper time and place, he must be regarded as being in the line of his *352duty at his master’s work. But there is no allegation, suggestion nor hint that it became necessary or was proper for him to go into this dark place and over this floor in the vicinity of this hole; no allegation that he went to the place provided for that purpose, or theretofore used for that purpose, or proper or convenient for that purpose. He may as well have said that he went to the roof of the building, or to the cellar, or to an adjoining building owned bv his master, or to a building or place remote from the one where he was at work. So far as appears, he was provided with a convenient"place, in an opposite direction from the danger he encountered. .
Hurd, Brumback & Thatcner, for plaintiff in erro-.
Smith & Baker, for defendant in error.
The petition contains the following allegations as to the duty of the defendant to keep the place hgbtecl and the hole guarded, etc.:
“Plaintiff further says that the safety of the employees engaged in said work in and about said engines required that the defendant should exercise reasonable and ordinary care iu having and keeping said power house building in good and proper condition and repair, and not have or permit any holes or opening-; in the floor of said power house building upon which said engines were located, without having the same properly guarded by raibngs or barriers to prevent the defendant’s employees from falling therein. And it was the further duty of the defendant to have and maintain good and sufficient lights in. upon and around the second floor of its power house where plaintiff was so engaged at his work, to enable plaintiff to clearly see all surrounding objects and any visible dangers that might be then and theie present.”
It is suggested bv counsel for plaintiff in error that this meets the requirements of the rules of pleading, and it does so, so far as it goes, but in our opinion it does not supply the omission or deficiency which we have pointed out, i. e., a statement of facts showing that the plaintiff was where he had a right to be, or might properly be at the time he was injured, which is essential to support the conclusion that the defendant owed the plaintiff this duty with respect to this place.
Upon this subject we do not find even an indefinite statement that might be sufficient on demurrer. There is a total absence of any allegation upon which can be predicated the conclusion that the master owed the servant the duty to keen this particular place free from the dangers which caused the injury, and the absence of such averment we regard as a material and fatal defect, which cannot be supplied wholly by presumption, ard the absence thereof, in our opinion, leaves the petition subject to general demurrer; and we think that, for that reason, the court below, was not in error in directing a verdict in favor of the defendant below, and the judgment of the court below is, therefore, affirmed.